PER CURIAM.
Anthony Crane Rental of Florida, Inc. (ACR) appeals the trial court’s order of default. We agree with ACR’s assertion that the trial court erred in striking ACR’s pleadings and in ordering a default as a sanction without finding that ACR had willfully violated a court discovery order. Commonwealth Fed. Sav. & Loan v. Tubero, 569 So.2d 1271, 1273 (Fla.1990). Accordingly, we reverse the order appealed. In addition, we dismiss the cross appeal because Stephanie Cawein failed to file a proper cross appeal. Fla.R.App.P. 9.110(g); Guerra v. State, 546 So.2d 133, 134 (Fla. 4th DCA 1989).
REVERSED AND REMANDED.
DELL, GUNTHER and FARMER, JJ., concur.